         Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK



 Consumer Financial Protection Bureau
 and the People of the State of New
 York, by Letitia James, Attorney
 General for the State of New York,

               Plaintiffs,                           COMPLAINT

        v.

 Douglas MacKinnon, Amy MacKinnon,
 Mary-Kate MacKinnon, and Matthew
 MacKinnon,

              Defendants.



       The Consumer Financial Protection Bureau (the Bureau) and the People of

the State of New York, by Letitia James, Attorney General for the State of New

York (the State of New York) (together, the Government Plaintiffs), bring this

action against Douglas MacKinnon, Amy MacKinnon, Mary-Kate MacKinnon, and

Matthew MacKinnon and allege as follows.


                                INTRODUCTION

       1. This action seeks to unwind Douglas MacKinnon’s fraudulent conveyance

of real property for nominal consideration to his wife, Amy MacKinnon, and

daughter, Mary-Kate MacKinnon, which took place shortly after he learned that he

was under investigation by the Government Plaintiffs for his illegal debt-collection

activities.
        Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 2 of 12




      2. Beginning in 2014, Douglas MacKinnon learned that companies he

controlled were under investigation by the Bureau. Specifically, on or about March

13, 2014, the Bureau served a Civil Investigative Demand (CID) on Northern

Resolution Group, LLC, one of Douglas MacKinnon’s debt-collection companies and

a defendant in the underlying lawsuit.

      3. In 2014, the Bureau served several additional CIDs on companies

affiliated with Douglas MacKinnon.

      4. After receiving the Bureau’s CIDs to companies he controlled, Douglas

MacKinnon fraudulently conveyed real property to his wife and daughter for one

dollar in consideration.

      5. On November 2, 2016, the Government Plaintiffs sued Douglas

MacKinnon and others for running a large-scale debt-collection operation that used

illegal tactics to extort money from consumers.

      6. On August 23, 2019, the United States District Court for the Western

District of New York entered a Stipulated Final Judgment and Order (the

Judgment) against MacKinnon and others. The Judgment imposed an injunction

and ordered redress and a civil money penalty against MacKinnon totaling

$60,000,000. See CFPB, et al. v. MacKinnon, et al., 16-cv-00880 (W.D.N.Y.). A copy

of the Judgment is attached as Exhibit 1.

      7. The Bureau brings this action to void the fraudulent conveyance under 28

U.S.C. § 2201 and 28 U.S.C. Chapter 176, the Federal Debt Collection Procedures

Act of 1990.



                                            2
          Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 3 of 12




      8. The State of New York brings this action under 28 U.S.C. § 2201, Article

10 of the New York Debtor and Creditor Law (DCL), and Article 52 of the New York

Civil Practice Law and Rules (CPLR).


                          JURISDICTION AND VENUE

      9. This Court has subject-matter jurisdiction over the Bureau’s claims

because this action presents a federal question, 28 U.S.C. § 1331, and is brought by

an agency of the United States, 28 U.S.C. § 1345.

      10. This Court has subject-matter jurisdiction over the State of New York’s

claims under 28 U.S.C. §§ 1331 and 1367.

      11. Venue is proper in this District under 28 U.S.C. § 1391.


                                      PARTIES

      12. The Bureau is an agency of the United States charged with regulating

the offering and provision of consumer-financial products or services under “Federal

consumer financial laws,” 12 U.S.C. § 5491(a). The Bureau has independent

litigating authority. 12 U.S.C. § 5564.

      13. The State of New York is one of the 50 sovereign states of the United

States.

      14. Defendant Douglas MacKinnon is a natural person residing at 6575

Meghan Rose Way, East Amherst, New York 14051 and is a judgment debtor of the

Government Plaintiffs.




                                           3
        Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 4 of 12




      15. Defendant Amy MacKinnon is a natural person residing at 6575 Meghan

Rose Way, East Amherst, New York 14051 and is Douglas MacKinnon’s wife.

      16. Defendant Mary-Kate MacKinnon is a natural person residing at 6575

Meghan Rose Way, East Amherst, New York 14051 and is Douglas MacKinnon’s

daughter.

      17. Defendant Matthew MacKinnon is a natural person residing at 1523 East

Avenue, Rochester, New York 14610 and is Douglas MacKinnon’s brother.


                                       FACTS

      18. Douglas MacKinnon was, until entry of the Judgment, the head of a debt-

collection enterprise who made millions of dollars by inflating the balances of debts

owed and encouraging collectors acting at his behest to use illegal tactics.

      19. The Government Plaintiffs’ allegations of Douglas MacKinnon’s illegal

debt-collection tactics were resolved by the Court’s August 23, 2019 entry of the

$60,000,000 Judgment against him and his businesses.

      20. On December 19, 2019, the Government Plaintiffs filed an Abstract of

Judgment with the Erie County Clerk. A copy of the Abstract of Judgment is

attached as Exhibit 2.

      21. Douglas MacKinnon has paid nothing toward satisfying the Judgment.

      22. Douglas MacKinnon and Amy MacKinnon jointly owned, as tenants by

the entirety, real property located at 6575 Meghan Rose Way, East Amherst, New

York 14051 (the Property).




                                          4
        Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 5 of 12




      23. Douglas MacKinnon transferred his interest in the Property to his wife,

Amy MacKinnon, and daughter, Mary-Kate MacKinnon, for the sum of one dollar

by quitclaim deed dated April 22, 2015. The quitclaim deed was recorded with the

Erie County Clerk on May 13, 2015.

      24. A copy of the quitclaim deed is attached as Exhibit 3 and describes the

metes and bounds of the Property.

      25. The Property is a six-bedroom, seven-bathroom single-family home with a

current assessed value of approximately $1,600,000.

      26. Douglas MacKinnon’s conveyance of the Property for one dollar to his

wife and daughter was made with the intent to hinder, delay, and defraud present

and future creditors, including the Government Plaintiffs.

      27. Amy MacKinnon was aware of the Government Plaintiffs’ investigation

into her husband, Douglas MacKinnon.

      28. Amy MacKinnon received income from certain debt-collection companies

associated with Douglas MacKinnon.

      29. On May 12, 2015, Amy MacKinnon granted a mortgage for $900,000 (the

Mortgage) on the Property to Matthew MacKinnon, Douglas MacKinnon’s brother.

The Mortgage was recorded with the Erie County Clerk on May 13, 2015—the same

day that the quitclaim deed transferring the Property was recorded. A copy of the

Mortgage is attached as Exhibit 4.




                                         5
        Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 6 of 12




      30. The Mortgage was not granted in good faith. It was made with the intent

to make it appear that the Property was encumbered and therefore not a potential

source of recovery for Douglas MacKinnon’s creditors.

      31. Douglas MacKinnon’s transfer of the Property to his wife and daughter,

Amy and Mary-Kate MacKinnon, was a transfer to an insider.

      32. Defendants each have a close relationship with one another based on

their familial relationship.

      33. Following Douglas MacKinnon’s transfer of the Property, he continued to

reside at and exercise control over the Property for several years.

      34. Shortly before Douglas MacKinnon’s transfer of the Property, he learned

that he was under investigation by the Government Plaintiffs for his illegal debt-

collection practices.

      35. At the time that Douglas MacKinnon transferred the Property, he was

aware that the Government Plaintiffs would likely seek a judgment against him.

      36. At the time that Douglas MacKinnon transferred the Property, he

believed or reasonably should have believed that he would incur debts beyond his

ability to pay as they became due.

      37. Douglas MacKinnon has removed and concealed assets in an effort to

render the Judgment obtained by the Government Plaintiffs uncollectable.

      38. Douglas MacKinnon received one dollar in exchange for the Property. The

consideration that Douglas MacKinnon received for the Property was not a




                                          6
        Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 7 of 12




reasonably equivalent value for the Property, which has an assessed value of

approximately $1,600,000.

      39. The consideration that Amy MacKinnon and Mary-Kate MacKinnon paid

for the Property was plainly inadequate.

      40. Because the Property was fraudulently transferred with intent to hinder,

delay, or defraud a creditor, any tenancy by the entirety with respect to the

Property has been terminated.

      41. Because the Property was fraudulently transferred with intent to hinder,

delay, or defraud a creditor, Defendants are not entitled to claim any homestead

exemption, including any exemption under New York CPLR § 5206, with respect to

the Property.


                               COUNT I
                             By the Bureau
  Fraudulent Transfer Under the Federal Debt Collection Procedures Act
    (Douglas MacKinnon, Amy MacKinnon, and Mary-Kate MacKinnon)

      42. The Bureau realleges and incorporates by reference paragraphs 1–41.

      43. Douglas MacKinnon transferred 6575 Meghan Rose Way, East Amherst,

New York 14051 to Amy MacKinnon and Mary-Kate MacKinnon as tenants in

common for one dollar on May 13, 2015.

      44. Douglas MacKinnon’s transfer of 6575 Meghan Rose Way, East Amherst,

New York 14051 was made with the actual intent to hinder, delay, or defraud a

creditor.




                                           7
        Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 8 of 12




       45. Douglas MacKinnon’s transfer of 6575 Meghan Rose Way, East Amherst,

New York 14051 was made without receiving a reasonably equivalent value in

exchange for the transfer when Douglas MacKinnon believed or reasonably should

have believed that he would incur debts beyond his ability to pay as they became

due.

       46. The Bureau seeks to void the transfer of 6575 Meghan Rose Way, East

Amherst, New York 14051 in its entirety to partially satisfy the $60 million

judgment that Douglas MacKinnon owes to the Government Plaintiffs.


                             COUNT II
                      By the State of New York
              Conveyance Made with the Intent to Defraud
          Under New York Debtor and Creditor Law, Article 10
    (Douglas MacKinnon, Amy MacKinnon, and Mary-Kate MacKinnon)

       47. The State of New York realleges and incorporates by reference

paragraphs 1–41.

       48. Douglas MacKinnon transferred 6575 Meghan Rose Way, East Amherst,

New York 14051 to Amy MacKinnon and Mary-Kate MacKinnon as tenants in

common for one dollar on May 13, 2015.

       49. Douglas MacKinnon’s transfer of 6575 Meghan Rose Way, East Amherst,

New York 14051 was made with the actual intent to hinder, delay, or defraud

future creditors.

       50. The State of New York seeks avoidance of the transfer of 6575 Meghan

Rose Way, East Amherst, New York 14051 in its entirety to partially satisfy the $60

million judgment that Douglas MacKinnon owes the Government Plaintiffs.

                                         8
        Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 9 of 12




      51. The State of New York seeks a money judgment against Amy MacKinnon

and Mary-Kate MacKinnon for the value of the Property as transferees of the

fraudulent conveyance of the Property.

                              COUNT III
                       By the State of New York
              Conveyance Made with the Intent to Defraud
          Under New York Debtor and Creditor Law, Article 10
     (Douglas MacKinnon, Amy MacKinnon, and Matthew MacKinnon)

      52. The State of New York realleges and incorporates by reference

paragraphs 1–41.

      53. On May 12, 2015, Amy MacKinnon granted a mortgage for $900,000 on

6575 Meghan Rose Way, East Amherst, New York 14051 to Matthew MacKinnon.

      54. The conveyance of the Mortgage was made with actual intent to hinder,

delay, or defraud future creditors.

      55. The State of New York seeks avoidance of the fraudulent Mortgage

conveyance in its entirety.

      56. In the alternative, in the event that Matthew MacKinnon contends that

the Mortgage has been satisfied in full, the Court should enter an order directing

Matthew MacKinnon to file a satisfaction of mortgage as to the Mortgage with the

Erie County Clerk or entry of an order declaring the Mortgage to be satisfied.




                                         9
        Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 10 of 12




                                   COUNT IV
                          By the Government Plaintiffs
                             Declaratory Judgment
                                (All Defendants)

      57. The Government Plaintiffs reallege and incorporate by reference

paragraphs 1–41.

      58. The Government Plaintiffs seek a declaratory judgment that the transfer

by Douglas MacKinnon of 6575 Meghan Rose Way, East Amherst, New York 14051

was fraudulent and is void.

      59. The Government Plaintiffs seek a declaratory judgment that the

Mortgage granted by Amy MacKinnon to Matthew MacKinnon was not made in

good faith.

      60. The Government Plaintiffs seek a declaratory judgment declaring that

the fraudulent conveyance of the Property terminated any tenancy by the entirety

in the Property.

      61. The Government Plaintiffs seek a declaratory judgment declaring that

the fraudulent conveyance of the Property terminated any homestead exemption in

the Property.

      62. The Government Plaintiffs seek a declaratory judgment declaring that

the Property is subject to levy and execution to partially satisfy the Government

Plaintiffs’ Judgment.




                                         10
       Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 11 of 12




                             DEMAND FOR RELIEF

  Wherefore, the Government Plaintiffs request that the Court enter an order:

      1.   declaring that the conveyance described in paragraph 23 be set aside as a

fraudulent conveyance under 28 U.S.C. § 3306 and New York State Debtor and

Creditor Law §§ 276 and 278;

      2.   declaring that the Judgment be declared a lien upon the Property under

28 U.S.C. § 3306 and the New York State Debtor and Creditor Law §§ 276 and 278;

      3.   declaring that the Mortgage was not made in good faith;

      4.   declaring that any tenancy by the entirety in the Property is terminated;

      5.   declaring that any homestead exemption in the Property is terminated,

but, if the Court determines that any Defendant is entitled to assert a homestead

exemption, awarding the State of New York relief under New York CPLR § 5206(e);

      6.   directing the levy and execution of the Judgment upon the Property and

the sale of the Property by the United States Marshal or his representative, under

28 U.S.C. §§ 3306 and 2001, with the proceeds to be applied to the Judgment due to

the Government Plaintiffs, together with interest to the date of the payment, plus

costs and disbursement of this action or, alternatively, appointing a receiver to

conduct a sale of the Property and thereafter pay over the proceeds of such sale to

the Government Plaintiffs in partial satisfaction of the Judgment;

      7.   awarding a money judgment against Amy MacKinnon and Mary-Kate

MacKinnon for the value of the Property received by them as transferees of the

fraudulent conveyance of the Property;



                                          11
        Case 1:21-cv-00537-FPG Document 1 Filed 04/22/21 Page 12 of 12




      8.   awarding attorney’s fees under DCL § 276-A; and

      9.   granting the Government Plaintiffs such other and further relief as is

just and proper.


Dated: April 22, 2021

Respectfully submitted,


LETITIA JAMES                                 CARA M. PETERSEN
Attorney General of the                       Acting Enforcement Director
State of New York                             JEFFREY PAUL EHRLICH
                                              Deputy Enforcement Director
s/ Christopher L. Boyd                        KARA K. MILLER
CHRISTOPHER L. BOYD                           Assistant Deputy Enforcement Director
Assistant Attorney General
350 Main Street, Suite 300A                   s/ Stefanie Isser Goldblatt
Buffalo, NY 14202                             STEFANIE ISSER GOLDBLATT
P: (716) 853-8457                             Senior Litigation Counsel
F: (716) 853-8414                             P: (212) 328-7009
E: Christopher.Boyd@ag.ny.gov                 E: Stefanie.Goldblatt@cfpb.gov

Attorney for Plaintiff                        STEPHANIE DUFF-O’BRYAN
State of New York                             Enforcement Attorney
                                              P: (202) 288-7033
                                              E: Stephanie.Duff-OBryan@cfpb.gov

                                              1700 G Street NW
                                              Washington, DC 20552

                                              Attorneys for Plaintiff
                                              Consumer Financial Protection Bureau




                                         12
